DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to the response to amendments and remarks dated 29 December 2021.
Claim 4 has been cancelled.
Claims 1 and 18 have been amended.
Claims 1, 3, 5-8, and 16-20 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments and cancelation of claim 4 have been considered, as such the §112 rejections is/are withdrawn.  
Applicants’ amendment to claim 18 has overcome the objection, as such the objection is withdrawn.
As an initial note, Applicants remarks regarding Gauvin fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicants have not explained how the Examiner has erred to each ground of rejection contested.  
Applicants’ argue that Gauvin does not teach or suggest “wherein said server backend comprises an Application Program Interface, a Persistent Data Store, Media Storage, and a Real Time Communication Protocol;” however the Examiner respectfully disagrees.  Gauvin clearly discusses how “the platform (100) enables the creation of a virtual machine for each application that enables user-
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin et al. (US PG Pub. 2015/0135160) further in view of Fukala (US PG Pub. 2017/0115968).

As per claim 1, Gauvin discloses a computer implemented method of creating a social networking platform comprising (The application development utility enables one or more development users to develop, publish and/or distribute one or more applications using one or more resources of the application development utility and the social networking environment, Gauvin Abstract; method, ¶34; computer network, computer system, computer programs, ¶38): 
selecting modular features from a plurality of modular features (the user uses the application development utility to access a visual programming environment to arrange and configure the application feature objects and the one or more associated user interface items so as to enable the composition of a functional application, Gauvin ¶35; It should be understood that the platform (100) may link to and utilize various data sources, for example for the purpose of supporting development and deployment of applications (102).  Data sources may be selected and adapted for use by an application (102) for example by selecting visually represented objects that may be mapped in the platform (100) to data, databases, web services, or cloud services, thereby linking data streams to an application (102), ¶40 and ¶166; see also ¶163 and ¶170) ;
automatically generating a server backend based on the selected modular features (the application development utility dynamically building the application based on the application feature objects and the one or more user interface items so as to enable one or more application users to access the application using one or more network connected devices via the server application; [0033] wherein the server application enables the user to develop, publish and distribute the application by means of the social networking environment, Gauvin ¶32-¶33; back end management features, ¶41; the platform (100) enables the creation of a virtual machine for each application that enables user-defined computations for the application.  For other application operations, the platform (100) provides a wrapper for the application (100) and the development process in the background links the application to one or more applications features from one or more libraries linked to the platform (100), ¶168; see also ¶107 discussing the ability to write scripts that can be run on the server and access server-side functions) (Examiner notes the ability to dynamically build the application, including background links and backend management as the equivalent to automatically generating a server backend based on the selected modular features);
automatically generating a front-end application in a plurality of programming languages based on the selected modular features (wherein the application development service dynamically builds the application based on the application attributes, application feature objects, and the one or more user interface items, so as to enable one or more application users to access the functions and features of the application by connecting to the computer system using their network connected computer device or mobile device, Gauvin ¶39; definition of the user interface for the application, ¶163-¶164);
automatically compiling all of said applications generated (the platform (100) also integrates a publishing system (114), which is best understood as one or more utilities, that are operable to collect the program code, assets, libraries, and various components together to assemble an application (102) that may be distributed within the platform (100) that make an application and combines them to form a complete application to be distributed, Gauvin ¶86; The .
While Gauvin discloses the ability to enable programming using a single language to create applications (102) that the system is operable to publish automatically to multiple platforms.  For example the platform (100) is configured to enable the distribution of the applications to all main major mobile device platforms (Gauvin ¶237), Gauvin does not expressly disclose the ability to compile the applications generated in a plurality of programming languages. 
However, as Gauvin is able to publish automatically to multiple platforms, it would have been obvious at the effective filing of the invention to automatically compile all of the applications generated in a plurality of programming languages.  Gauvin clearly exhibits the capability to compile into Python, so it would be obvious to repeat the process steps for a plurality of other languages (which may be required by the platforms), because duplication is obvious, (See MPEP 2144.04.VI.B). The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced.  Examiner finds no evidence that performing the processes in claim 1 for a plurality of programming languages would produce new and unexpected results as compared to performing the processes in claim 1 in one language or for multiple platforms.
The Examiner also notes that the programming languages are simply a design choice which would be obvious to try as there is a finite number of predictable types of programming language (See MPEP 2144.05.B).
Both the Gauvin and the Fukala references are analogous in that both are directed towards/concerned with application building.  Gauvin teaches the ability to build the social network, but does not expressly disclose wherein said server backend comprises an Application Program Interface, a Persistent Data Store, Media Storage, and a Real Time Communication Protocol.
However, Fukala teaches wherein said server backend comprises an Application Program Interface, a Persistent Data Store, Media Storage, and a Real Time Communication Protocol (Various different techniques may be used for communicating the information. In certain embodiments, the application metadata may be communicated to the server system in a serialized format such as using one 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Fukala’s server system for application building in Gauvin’s system to improve the system and method with reasonable expectation that this would result in a social network application management system that is able to operate with a backend server.  
The motivation being Today's environment demands that a business be able to adjust quickly to evolving requirements from the market, for example, in response to customers' needs, as well as to changing needs of the business's internal processes. These evolving requirements also mean that tools and applications used to run the business need to evolve in a timely manner or be replaced.  While some tools are available to simplify the process of building an application, these tools are confined to simplifying the process of building an application's graphical user interface (GUI). The person building the application still has to program the data objects that are used for storing data related to the application. These data objects then have to be programmatically wired or bound to the GUI components in order to make the application functional and executable. This again requires the application builder to have significant computer and programming skills and knowledge (Fukala ¶6-¶7).

As per claim 3, Gauvin and Fukala disclose as shown above with respect to claim 1.  Gauvin further discloses wherein the modular features include specific actions and activities that are placed on the main page of the front-end application (wherein the application development service dynamically builds the application based on the application attributes, application feature objects, and the one or more user interface items, so as to enable one or more application users to access the functions and features 

As per claim 16, Gauvin and Fukala disclose as shown above with respect to claim 3.  Gauvin further discloses labeling members of the social networking platform with specific tags that describe attributes of the users; selecting specific tags corresponding to users an owner wishes to target; sending targeted content to the members associated with said tags (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment) (Examiner notes the groups for targeting as the labeling of member with specific attribute tags).

As per claim 17, Gauvin and Fukala disclose as shown above with respect to claim 16.  Gauvin further discloses wherein the specific tags are based on both specific attributes provided by a user when registering to use the social networking platform and are dynamically generated based on a user's attributes as they use the platform (the computer system uses logs and analyzes automatically social .

As per claim 18, Gauvin and Fukala disclose as shown above with respect to claim 16.  Gauvin further discloses wherein the specialized content is composed of messages (comments, messages, Gauvin ¶109-¶113).

Claims 5-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvin et al. (US PG Pub. 2015/0135160) and Fukala (US PG Pub. 2017/0115968) further in view of Payne et al. (US PG Pub. 2008/0307320).

As per claim 5, Gauvin and Fukala disclose as shown above with respect to claim 1.  Gauvin further discloses selecting a set of actions to feature on the front page of all applications (wherein the application development service dynamically builds the application based on the application attributes, application feature objects, and the one or more user interface items, so as to enable one or more application users to access the functions and features of the application by connecting to the computer system using their network connected computer device or mobile device, Gauvin ¶39; definition of the user interface for the application, ¶163-¶164). 
Both the Gauvin and the Payne references are analogous in that both are directed towards/concerned with social networking.  Gauvin teaches the ability to build the social network, but does not expressly disclose creating badges tied to performing said actions; awarding badges to users of the social networking platform for performing said actions.
However, Payne teaches creating badges tied to performing said actions; awarding badges to users of the social networking platform for performing said actions (attribution of users, recognition of users sharing content, Recognition by nickname, name and/or photo on pages that leverage this re-usable content.  The system's use of attribution to reward contributors of message patterns may 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Payne’s method of recognition of users in Gauvin’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able retrieve and analyze data from the usage of the social network.  
The motivation being a drawback of current systems is that they may require users who wish to collaborate in many cases to register, download, or share in advance a software module.  This condition precedent may be inefficient in that it adds a step to the collaboration process, and may discourage some from interacting. Further, in order to ask follow-up questions, a user must often generate new questions without the benefit of the context of the prior questions.  Based on the foregoing, it would be highly desirable to improve the relative value of the message content and its environment.  By way of one example only, it would be advantageous to be a system that builds upon prior questions and suggests follow-up questions based on prior questions in a thread, and allows a user to share questions and receive answers in an efficient, prescribed format within a trusted circle or group of recipients (Payne ¶13-¶15). 

As per claim 6, Gauvin, Fukala, and Payne disclose as shown above with respect to claim 5.  Payne further teaches displaying the users who performed the most featured actions on a leaderboard (leaderboard, Payne ¶162).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Payne’s method of recognition of users in Gauvin’s system to improve the system and method with reasonable expectation that this would result in a social network management system that is able retrieve and analyze data from the usage of the social network.  
The motivation being a drawback of current systems is that they may require users who wish to collaborate in many cases to register, download, or share in advance a software module.  This condition precedent may be inefficient in that it adds a step to the collaboration process, and may discourage some from interacting. Further, in order to ask follow-up questions, a user must often generate new questions 

As per claim 7, Gauvin, Fukala, and Payne disclose as shown above with respect to claim 5.  Gauvin further discloses creating subgroups that feature different actions on the front page of the application (The friends sub-system may provide one or more features for managing and associating users with each other.  Similarly, the groups sub-system may provide one or more features for managing and associating groups of users, apps, and comments, Gauvin ¶109).

As per claim 8, Gauvin, Fukala, and Payne disclose as shown above with respect to claim 5.  Gauvin further discloses wherein the users who can access the subgroup are selected by the platform owner (The friends sub-system may provide one or more features for managing and associating users with each other.  Similarly, the groups sub-system may provide one or more features for managing and associating groups of users, apps, and comments, Gauvin ¶109).

As per claim 19, Gauvin, Fukala, and Payne disclose as shown above with respect to claim 8.  Gauvin further discloses labeling members of the social networking platform with specific tags that describe attributes of the users; wherein users who can access the subgroup are selected based on the specific tags associated with the user (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment).
 
As per claim 20, Gauvin, Fukala, and Payne disclose as shown above with respect to claim 8.  Gauvin further discloses wherein the specific tags are based on both specific attributes provided by a user when registering to use the social networking platform and are dynamically generated based on a user's attributes as they use the platform (the computer system uses logs and analyzes automatically social media feeds associated with users to discover interests of users in applications and generate data for promoting applications to groups of users, Gauvin ¶49, ¶91; member profile, ¶130-¶131; see also friends sub-system, ¶109 and using keywords, ¶114-¶115; see also fully functional social networking environment).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629